COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §                 No. 08-15-00291-CV
IN RE
                                                 §             ORIGINAL PROCEEDING
DUTY FREE AMERICAS, INC. AND                                     ON PETITION FOR
MEUCHADIM OF TEXAS, LTD.,                        §              WRIT OF MANDAMUS

RELATORS.                                        §


                                 MEMORANDUM OPINION

        Relators, Duty Free Americas, Inc. and Meuchadim of Texas, Ltd., have filed a petition

for writ of mandamus against the Honorable William Moody, Judge of the 34th District Court of

El Paso County, Texas, asking the Court to order Respondent to grant Relators’ motion to

dismiss the underlying suit. Relators have also filed a motion requesting a stay of proceedings in

the trial court pending resolution of the mandamus. We deny the motion to stay and the relief

sought by the mandamus petition.

        To be entitled to mandamus relief, Relators must meet two requirements.             In re

Prudential Insurance Company of America, L.L.C., 148 S.W.3d 124, 135 (Tex. 2004); Walker v.

Packer, 827 S.W.2d 833, 840 (Tex. 1992). First, they must show that the trial court clearly

abused its discretion. Prudential, 148 S.W.3d at 135. Second, they must demonstrate that there

is no adequate remedy by appeal. In re Prudential, 148 S.W.3d at 135; In re McAllen Medical

Center, Inc., 275 S.W.3d 458, 462 (Tex. 2008). Finding that Relators have not made the
required showing, we deny the motion to stay and the petition for writ of mandamus.



October 21, 2015
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                             -2-